Citation Nr: 0820171	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran's April 2004 substantive appeal (VA Form 9) 
indicated he wanted a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  The RO scheduled the hearing for June 2006.  
However, prior to the date of the hearing, the veteran stated 
that he had a previously scheduled medical appointment and 
therefore requested the hearing be rescheduled.  And his 
hearing was rescheduled - for January 2007; however, prior to 
that hearing he requested once again that it be rescheduled.  
Although he provided no justification for his inability to 
appear on the appointed date, his hearing was again 
rescheduled for March 2007.  And prior to the date of the 
third rescheduled hearing, he requested that it be postponed 
indefinitely because he had not received notification from VA 
concerning the current status of his appeal, to include 
readjudication of his claim for service connection for a skin 
condition based on additional evidence (which he admitted was 
already of record).  Upon consideration of this, the Veterans 
Law Judge who was to conduct the March 2007 hearing 
determined that good cause to reschedule the requested 
hearing had not been shown and, thus, VA denied the veteran's 
motion to postpone the hearing indefinitely.

In this regard, the appellant or representative may request a 
different date for a hearing within 60 days from the date of 
the letter of notification of the time and place of the 
hearing, or not later than two weeks prior to the scheduled 
hearing date, whichever is earlier.  After this prescribed 
period has passed, or after one change in the hearing date is 
granted based on a request received during such period, the 
date of the hearing will become fixed.  After a hearing date 
has become fixed, an extension of time for appearance at a 
hearing will be granted only for good cause, with due 
consideration of the interests of other parties if a 
simultaneously contested claim is involved.  Whether good 
cause for establishing a new hearing date has been shown will 
be determined by the presiding member of the Board (judge) 
assigned to conduct the hearing.  See 38 C.F.R. § 20.702 
(2007). 

In May 2007, VA received additional medical evidence - an 
August 2006 report of dermatology screening.  The veteran 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304.

In October 2007, the Board issued a decision denying several 
other claims the veteran had appealed.  However, the Board 
remanded the remaining two claims at issue for further 
development - including, in particular, to have the veteran 
examined for a medical nexus opinion concerning whether his 
skin condition relates back to his military service and to 
determine the severity of his bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's service medical records show two instances 
of treatment for rashes with differential diagnoses of 
psorasiform versus seborrheic dermatitis and rosacea versus 
seborrheic dermatitis versus other dermatitis.  His rather 
recent VA compensation examination in December 2007, on 
remand, provided a diagnosis of rosacea - a chronic condition 
that is symptomatic once or twice every month.  

2.  The veteran also had VA otolaryngological and audiometric 
evaluations in November and December 2007, on remand, but the 
hearing examiner determined that, due to the poor inter-test 
consistency, the results obtained are not valid for VA rating 
purposes.  This examiner added that a determination of 
hearing loss should be delayed until the veteran is able to 
perform testing as instructed and give consistent valid test 
responses.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's skin condition (inflammatory rosacea) was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria are not met, however, for an initial 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May 2001 and November 2004 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess insert letter in November 2007, post remand, 
discussing the downstream disability rating and effective 
date elements of the claim and then went back and 
readjudicated the claim in the February 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's 
November 2004 notice letter and November 2007 Dingess 
insert letter, along with the SOC issued in February 
2004 and the SSOCs issued in January 2005 and February 
2008, comply with the Court's holding in Vazquez-Flores.  
The SOC informed the veteran of the applicable rating 
criteria.  And the November 2007 letter states:

Examples of evidence that you should tell us about 
or give to us that may affect how we assign a 
disability evaluation include the following:
? Information about on-going treatment records, 
including VA or other Federal treatment records, 
you have not told us about;
? Recent Social Security determinations;
INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran's April 2004 substantive appeal (VA Form 9) 
indicated he wanted a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  The RO scheduled the hearing for June 2006.  
However, prior to the date of the hearing, the veteran stated 
that he had a previously scheduled medical appointment and 
therefore requested the hearing be rescheduled.  And his 
hearing was rescheduled - for January 2007; however, prior to 
that hearing he requested once again that it be rescheduled.  
Although he provided no justification for his inability to 
appear on the appointed date, his hearing was again 
rescheduled for March 2007.  And prior to the date of the 
third rescheduled hearing, he requested that it be postponed 
indefinitely because he had not received notification from VA 
concerning the current status of his appeal, to include 
readjudication of his claim for service connection for a skin 
condition based on additional evidence (which he admitted was 
already of record).  Upon consideration of this, the Veterans 
Law Judge who was to conduct the March 2007 hearing 
determined that good cause to reschedule the requested 
hearing had not been shown and, thus, VA denied the veteran's 
motion to postpone the hearing indefinitely.

In this regard, the appellant or representative may request a 
different date for a hearing within 60 days from the date of 
the letter of notification of the time and place of the 
hearing, or not later than two weeks prior to the scheduled 
hearing date, whichever is earlier.  After this prescribed 
period has passed, or after one change in the hearing date is 
granted based on a request received during such period, the 
date of the hearing will become fixed.  After a hearing date 
has become fixed, an extension of time for appearance at a 
hearing will be granted only for good cause, with due 
consideration of the interests of other parties if a 
simultaneously contested claim is involved.  Whether good 
cause for establishing a new hearing date has been shown will 
be determined by the presiding member of the Board (judge) 
assigned to conduct the hearing.  See 38 C.F.R. § 20.702 
(2007). 

In May 2007, VA received additional medical evidence - an 
August 2006 report of dermatology screening.  The veteran 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304.

In October 2007, the Board issued a decision denying several 
other claims the veteran had appealed.  However, the Board 
remanded the remaining two claims at issue for further 
development - including, in particular, to have the veteran 
examined for a medical nexus opinion concerning whether his 
skin condition relates back to his military service and to 
determine the severity of his bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's service medical records show two instances 
of treatment for rashes with differential diagnoses of 
psorasiform versus seborrheic dermatitis and rosacea versus 
seborrheic dermatitis versus other dermatitis.  His rather 
recent VA compensation examination in December 2007, on 
remand, provided a diagnosis of rosacea - a chronic condition 
that is symptomatic once or twice every month.  

2.  The veteran also had VA otolaryngological and audiometric 
evaluations in November and December 2007, on remand, but the 
hearing examiner determined that, due to the poor inter-test 
consistency, the results obtained are not valid for VA rating 
purposes.  This examiner added that a determination of 
hearing loss should be delayed until the veteran is able to 
perform testing as instructed and give consistent valid test 
responses.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's skin condition (inflammatory rosacea) was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria are not met, however, for an initial 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May 2001 and November 2004 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess insert letter in November 2007, post remand, 
discussing the downstream disability rating and effective 
date elements of the claim and then went back and 
readjudicated the claim in the February 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's 
November 2004 notice letter and November 2007 Dingess 
insert letter, along with the SOC issued in February 
2004 and the SSOCs issued in January 2005 and February 
2008, comply with the Court's holding in Vazquez-Flores.  
The SOC informed the veteran of the applicable rating 
criteria.  And the November 2007 letter states:

Examples of evidence that you should tell us about 
or give to us that may affect how we assign a 
disability evaluation include the following:
? Information about on-going treatment records, 
including VA or other Federal treatment records, 
you have not told us about;
? Recent Social Security determinations;
? Statements from employers as to job performance, 
lost time, or other information regarding how your 
condition affects your ability to work; or
? Statements discussing your disability symptoms 
from people who have witnessed how they affect you.

Moreover, in a March 2005 and May 2007 statements, the 
veteran and his representative cited evidence allegedly 
supporting his claim for a higher evaluation under the 
relevant rating criteria.   Hence, the veteran's statements 
concerning his worsening condition show an awareness (actual 
knowledge) of what is necessary to substantiate the claim.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
The Board also notes that the veteran discussed how the 
worsening of his 


service-connected disability affected his daily activities 
and job in his September 2002 notice of disagreement (NOD), 
so this is non-prejudicial to the appellant. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran compensation examinations 
to determine the etiology and severity of his skin condition 
and to determine the severity of his bilateral hearing loss 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.



II.  Whether the veteran is Entitled to Service Connection 
for a Skin Condition

The veteran claims that he has a skin condition as a result 
of his military service.  More specifically, he contends this 
condition began after returning from Operation Desert Storm.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records note two instances of 
treatment for rashes after his return from the Gulf War.  An 
August 1995 service record indicates he had a skin rash for 
the last three months with increasing symptoms for the last 
two days.  Objective finings noted a rash on his cheeks and 
nose that were oily, scaly and had pustules.  The examiner 
diagnosed psorasiform versus seborrheic dermatitis.  
In addition, a January 1997 service record notes that he 
reported an intermittent rash on his face that had started 
since returning from Desert Storm.  He indicated that it had 
gotten worse since going to Puerto Rico and that it was 
exacerbated by sun block.  Objective findings showed 
scattered rose colored skin and erythematous macules 
scattered over the macular region of his face and forehead.  
He also was positive for papules, plaques and pustules.  This 
examiner diagnosed rosacea versus seborrheic dermatitis 
versus other dermatitis.

The Board also sees the veteran reported treatment for a 
facial rash by his family practioner when completing a 
medical history questionnaire in November 1996, 
in anticipation of concluding his military service.  The 
objective clinical portion of his separation examination, 
however, indicated his skin was within normal limits.



During a VA general medical examination in July 2001, the 
veteran reported seborrheic dermatitis after his deployment 
in Southwest Asia.  He noted treatment with Kenalog for this 
condition, but said he still got flare-ups about two times a 
month lasting a couple of days with inflammatory changes and 
scaling of the skin around his eyebrows and nose.  Objective 
findings showed no significant lesions, inflammations or 
scaling of the face.  The examiner diagnosed seborrheic 
dermatitis, indicating it was then currently asymptomatic but 
that it had been chronically episodic.  

More importantly, during a VA compensation for his feet, the 
veteran reported he had seborrheic dermatitis or rosacea 
during service.  Indeed, he noted that treatment for rosacea 
did not improve the condition so VA treated him with Kenalog 
cream for seborrheic dermatitis.  He also indicated this 
condition causes burning and occurs about once per month and 
lasts for 24 hours or less when he uses the cream.  Objective 
findings showed that he had a somewhat ruddy-colored malar 
rash with some papules perinasalar.  The papules were 
nontender and there was no burning.

In addition, a dermatological screening in August 2006 noted 
a diagnosis of rosacea with papules on the veteran's forehead 
that are soft and rosacea-like, but extended onto the scalp, 
in an area that would be more consistent with seborrheic 
dermatitis.

So the determinative issue is whether the veteran's current 
skin condition is the result of his military service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

VA furnished the veteran a compensation examination in 
December 2007 to determine whether he has a current skin 
condition traceable to his military service.  The examiner 
noted an extensive review of the claims file, including the 
service medical records noting a frequent facial rash in 
August 1995 and January 1997.  


When examined, the veteran reported no family history of any 
skin condition.  He also indicated that his skin condition 
has been fairly persistent with waxing and waning.  Indeed, 
he said it causes a burning sensation and blotchy redness of 
the face and head.  Objective findings showed warm dry skin 
with normal turgor and without jaundice, icterus, cyanosis, 
ecchymosis or petechiae.  His current rash consisted of 
erythematous papules that blanch on the top of the head, 
forehead, cheeks, chin and the top of the nose.  There is no 
evidence of excoriation, ulceration, pustules or vesicals.  
The condition is nontender to palpation.  It represents 15 to 
18 percent of exposed body surface area and less than 5 
percent of total body surface area.  There was no flaking, 
scaling, greasiness, clusters, dandruff or plaquing.  The 
examiner diagnosed familial (inflammatory) rosacea.

The VA compensation examiner's reference to the veteran's 
skin condition being "familial" suggest it has origins 
other than associated with his military service.  But the 
fact remains that he had relevant complaints and received 
pertinent treatment for a skin condition while in the 
military, although his doctors could not determine a specific 
diagnosis.  In any event, his current diagnosis was one of 
the diagnoses contemplated while he was in the military.  So 
resolving all reasonable doubt in his favor, the Board finds 
that his skin condition (inflammatory rosacea) is the same 
condition he received treatment for during his military 
service - a chronic condition that is symptomatic once or 
twice every month.  Thus, service connection is warranted.

III.  Whether the Veteran is Entitled to an Initial 
Compensable Rating for Bilateral Hearing Loss

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  VA 
uses standardized methods so the performance of each person 
can be compared to a standard of normal hearing, and ratings 
are assigned based on that standard.  A mechanical, 
nondiscretionary application of the rating criteria 
determines the assigned evaluation on the basis of certified 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R. § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

VA furnished an otology examination in November 2007, on 
remand, to determine the nature of any middle ear pathology 
and whether this condition caused the veteran's inconsistent 
audiometric test results.  This examiner reviewed the 
previous audiometric studies in 2004 and there was asymmetry 
in the left ear.  When examined, the veteran reported 
fluctuating hearing and tinnitus in his left ear.  Objective 
findings indicated that his right ear had a normal auricle, 
external auditory canal, tympanic membrane, epitympanum and 
mastoid.  His left ear had a normal aurical, external canal, 
tympanic membrane except for a superior posterior retraction 
with stapediopexy.  There also was an attic retraction 
pocket.  
	
This examiner diagnosed bilateral tinnitus and middle ear 
pathology, stapediopexy and attic retraction pocket (the 
veteran already established service connection for tinnitus).  
The examiner also found fluctuating hearing and tinnitus in 
the veteran's left ear.  The examiner opined that the veteran 
does have some middle ear pathology with stapediopexy and 
attic retraction pocket in the left ear.  This examiner 
further noted that the fluctuating hearing in the veteran's 
left ear could represent cochlear pathology.  In this regard, 
the examiner concluded that the veteran does have significant 
reason for his asymmetry.

As alluded to, the AMC also furnished the veteran a VA 
compensation examination in December 2007 and an addendum in 
January 2008, on remand, to determine the severity of the 
veteran's bilateral hearing loss and to explain the effects 
of any middle ear pathology on his bilateral hearing loss.  
Audiometric findings indicated he had pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
60
55
LEFT
90
100
100
90
90

Hence, the veteran had an average decibel loss of 60 in his 
right ear and 95 in his left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 
of 32 percent in the left ear.  These findings, in turn, 
yield a numerical designation no greater than VI for the 
right ear and XI for the left ear.  Entering these category 
designations for each ear into Table VII correlates to a 40 
percent rating under DC 6100.  38 C.F.R. § 4.85, Table VII.  
The veteran's audiometric test results were substantially 
similar to those taken in December 2004.

However, the examiner indicated that the speech reception 
threshold in the veteran's right ear was obtained at 35dB, 
yet the puretone average was found to be 60dB.  This poor 
inter-test consistency suggests that puretone thresholds were 
most likely better than indicated.  This discrepancy occurred 
even though the veteran was reinstructed several times on the 
proper test procedures.  The examiner also indicated that the 
veteran's responses suggested a moderate to moderately severe 
sensorineural hearing loss (although with poor validity).  
With respect to his left ear, the speech reception threshold 
was obtained at 70dB, yet the puretone average was found to 
be 95dB.  This poor inter-test consistency suggested the 
puretone thresholds, once again, were most likely better than 
indicated.  This discrepancy occurred even though the veteran 
was reinstructed several times on the proper test procedures.  

Based on the above results, the examiner opined that due to 
the poor inter-test consistency, the results obtained are not 
valid for VA rating purposes.  Indeed, this examiner 
concluded that a determination of any hearing loss should be 
delayed until the veteran is able to perform testing as 
instructed and give consistent valid test responses.

The Board points out that the December 2004 VA examiner, a 
completely different audiologist, came to the same 
conclusions (invalid test results due to poor inter-test 
consistency) as the December 2007 VA examiner.

In a January 2008 addendum, the examiner noted the veteran's 
history of giving inconsistent and poorly reliable responses 
on audiometric examinations in December 2004 and December 
2007.  This examiner explained that the poor 
inter-test consistency between the Speech Reception 
Thresholds and puretone findings refers to the fact that the 
veteran could hear speech at a significantly lower level than 
the level that he indicated he could hear the tones.  This 
suggests that his puretone responses are most likely better 
than indicated.  The cause of the inconsistent test responses 
is unknown, as he was alert and verbally indicated 
understanding after reinstruction on several occasions 
regarding appropriate test procedures.  This examiner 
concluded that the medical evidence is not available to 
provide an opinion regarding the level of hearing impairment 
and to do so would be purely speculative.  



The Board is simply unable to assess the severity of the 
veteran's bilateral hearing loss in the absence of valid test 
results to assist in making this important determination.  
The VA compensation examiners have clearly called into 
question the veteran's effort in having his hearing tested, 
and this has occurred on more than one occasion.  The 
veteran's self interest in achieving the worst possible 
result of his hearing test speaks directly to his 
credibility, which the Board cannot ignore.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  In adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing Madden, recognized 
that the Board had inherent fact-finding ability.  
In addition, the Court has declared that in adjudicating a 
claim the Board has the responsibility to weigh and assess 
the evidence. See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board also points out that previous audiometric testing 
by VA in August 2001 only showed evidence of a noncompensable 
degree of bilateral hearing loss and, as such, is the basis 
for the current rating.  See 38 C.F.R. § 3.655(b) indicating 
that, when, as here, the appeal arose from an original claim 
for compensation (including a Fenderson situation where the 
veteran has timely appealed the initial rating assigned 
following the grant of service connection), and there is 
question over whether the results of a VA examination have 
been compromised, the Board must decide the claim based on 
the other evidence of record.

Hence, the Board finds that the veteran's audiometric test 
results are invalid for VA rating purposes as they are 
inconsistent with the record due to his failure to cooperate 
with the audiologist's testing instructions.

In support of his claim, the veteran submitted lay statements 
indicating that he has difficulty hearing people when there 
is background noise, when people are not looking directly at 
him and when taking on the phone without volume control.  
These statements are competent to attest the veteran has 
difficulty hearing conversational speech, because this is 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  See also 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

This lay testimony, however, is insufficient to establish the 
level of the veteran's hearing loss disability according to 
the established standards set forth in § 4.85(a).  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At no time since one year prior to filing this claim has the 
veteran's hearing loss been more than 0-percent disabling.  
The results of his earlier examinations, including the August 
2001 VA audiometric evaluation, did not provide sufficient 
evidence to warrant a compensable rating.  So the Board 
cannot "stage" his rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (when a veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  See also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (recently 
extending this practice of contemplating a "staged" rating to 
cases even involving already established ratings where the 
veteran wants a higher, i.e., increased evaluation).



Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he indicated in his notice of 
disagreement, the veteran's hearing loss disability has a 
noticeable affect on the performance of his occupational 
functionality, including understanding conversations when 
people are not looking at him, talking on the phone without 
volume control and comprehension when there is background 
noise.  However, his disability does not markedly interfere 
with his ability to work - meaning above and beyond that 
contemplated by his schedular rating.  See 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, he has not 
been frequently hospitalized for evaluation or treatment of 
his hearing loss; instead, his evaluation and treatment has 
been entirely as an outpatient, not inpatient.  So extra-
schedular consideration is not warranted in this particular 
instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for rosacea is granted.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


